 

Exhibit 10.ii.e.

 

October 30, 2002

 

Amendment Agreement to the Master Agency Agreement

Convertibility Enhanced Note Issuance Program

 

This Amendment Agreement dated as of October 30, 2002, between:

 

CARGILL FERTILIZANTES S.A., a Brazilian corporation established at Avenida
Morumbi, 8234, in the city of Sao Paulo, State of Sao Paulo (hereinafter, the
“Issuer”), and

 

CARGILL FINANCIAL SERVICES INTERNATIONAL, INC., established at 12700 Whitewater
Drive, Minnetonka, MN, USA 55343 (hereinafter, the “Agent”),

 

WHEREAS, the Parties executed on August 08, 2002 a Master Agency Agreement
(hereinafter simply referred to as the “Master Agreement”) relative to a
Convertibility Enhanced Note Issuance Program, under which certain Notes up to
the total principal amount of USD 100,000,000 were issued by the Agent on behalf
of Issuer,

 

WHEREAS the Schedules A, B and C to the Master Agency and the Notes initially
provided for regular Interest Periods of three months each, while in order to
consolidate and more easily manage maturities of several Interest Periods, the
Parties decided to establish that the Interest Periods shall always mature on
the first Business Day of each month in which there is an Interest Period
maturity, and consequently each Interest Period may have different time length,
in accordance with each relevant register with the Central Bank of Brazil,

 

WHEREAS as a result of the decision mentioned above, it is necessary to amend
Schedules A, B and C to the Master Agency and issue new Notes in replacement of
existing ones,

 

NOW, THEREFORE, the Parties have agreed to amend the Master Agency as follows:

 

1. Schedules A, B and C of the Master Agency are hereby amended to read as
follows:

 

Page 1 of 8



--------------------------------------------------------------------------------

2. Except for the amendments hereby, the Parties expressly confirm and ratify
all other dispositions of the Master Agency, which remain in full force and
effect.

 

3. This Amended Agreement shall be governed by and construed in accordance with
the laws of the State of New York, United States of America.

 

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, effective as of
the date first above written.

 

CARGILL FINANCIAL SERVICES INTERNATIONAL, INC. By:                 CARGILL
FERTILIZANTES S.A.         By:            

 

Page 2 of 8



--------------------------------------------------------------------------------

“SCHEDULE A

 

TERMS AND CONDITIONS OF THE NOTES

Convertibility Enhanced Note Issuance Program

 

ISSUER:    CARGILL FERTILIZANTES S.A. Address:    Avenida Morumbi, 8234, Sao
Paulo, SP 04703-002 Brazil ISSUING, PLACEMENT AND PAYING AGENT:    CARGILL
FINANCIAL SERVICES INTERNATIONAL, INC. Address:   

12700 Whitewater Drive

Minnetonka, MN 55343

TYPE OF OPERATION:    Convertibility Enhanced Notes linked on a contingent basis
by Export Receivables PRINCIPAL AMOUNT:    Up to USD 100,000,000 (One Hundred
Million United States Dollars) PURPOSE:    Working capital INTEREST RATE:   
Interest shall be payable on the outstanding Note Amount from time to time, at
the end of each Interest Period as defined in the relevant register with the
Central Bank of Brazil (“ROF”), or at the exercise of a Call/Put Option, at a
rate not higher than the rate approved with the Central Bank of Brazil, at LIBOR
+ a spread of up to 5% p.a. (five percent per annum). LIBOR:    the rate quoted
by the London market, at approximately 11:00 am. London time (or as soon
thereafter as practicable), on the date of

 

Page 3 of 8



--------------------------------------------------------------------------------

,

  issue of the Note, reported on the page designated as FPRX in the Reuters
system for the offering of United States Dollar deposits having a term closest
to the number of days in the applicable Interest Period CALL/PUT OPTION:  
Issuer or Note Purchaser, through the Agent, may call or put, as the case may
be, all or any of the outstanding Notes, upon four (4) days prior written notice
to the Agent, at any time as of the date of issuance of the Notes, for 100% (one
hundred percent) of the face value of the Notes plus all Interest accrued
thereon. Upon receipt of such notice the Agent shall notify the Issuer and/or
the Note Purchaser, as the case may be, within one (1) day of receipt of same
notice from the Issuer or Note Purchaser, of the call or put, as the case may
be. PRICE OF ISSUE:   100% of face value ARRANGEMENT FEE:   Up to US$ 15,000
(fifteen thousand dollars) per issuance, irrespective of the issued amount,
payable in United States dollars GENERAL EXPENSES:   All reasonably required
expenses subject to a maximum amount of US$50,000 (fifty thousand United States
dollars). TENOR:   One hundred twenty (120) months subject to Call/Put Options
referred to above. TENTATIVE DATE OF PLACEMENT:   Any time after August 08, 2002
FORM OF PLACEMENT:   Private TERMS OF PAYMENT:   Principal:   The respective
Principal amount of the Note payable on the respective maturity date or on the
date of exercise of a Call/Put option.     Interest:   At the end of every
Interest Period as defined on each respective Note, and at final maturity or
upon exercise of the Call/Put option, on the total principal amount outstanding.

 

Page 4 of 8



--------------------------------------------------------------------------------

CONTINGENT PAYMENT: Under this Convertibility Enhanced Note Issuance Program,
the Notes will be issued with the support of a Convertibility Support and Escrow
Agreement. Upon the occurrence of a default in payment by the Issuer of a Note,
whether at the Note’s original Maturity or at an accelerated maturity as a
result of the exercise of a Call/Put Option, as a result of a Convertibility
Event where a “Convertibility Event” shall mean the failure of any Governmental
Authority of Brazil, as defined in the Convertibility Support and Escrow
Agreement, to approve or permit the exchange of Reais for U.S. Dollars to repay
the Convertibility Enhanced Notes (including, without limitation, the inability
to repay the Convertibility Enhanced Notes due to the promulgation, operation or
enforcement by any relevant Brazilian Governmental Authority of any law, act,
decree, regulation, ordinance, order, policy or determination or modification
of, or change in the interpretation of any the foregoing, an effect of which (i)
restricts the exchange of Reais for U.S. Dollars, (ii) prevents the transfer of
U.S. Dollars outside of Brazil or (iii) makes U.S. Dollars generally unavailable
in any legal exchange market in Brazil), the Notes will be repaid through the
collection of export receivables in an offshore escrow account to be opened and
maintained with an escrow agent.

 

Exclusively upon the occurrence of a Convertibility Event and the receipt of a
written request from the Agent, Issuer will conclude a Convertibility Support
and Escrow Agreement with Cargill Financial Services International, Inc. as the
Escrow Agent on behalf of the Note Purchasers under which agreement the Issuer
unconditionally and irrevocably agrees that the proceeds of its Export
Receivables under an Off-take Contract with a designated buyer will be assigned
and pledged to the Escrow Agent on behalf of the Note Purchasers and will be
paid by the designated buyer to an Escrow Account with the Escrow Agent for
repayment of the Notes in accordance with Central Bank’s regulation.

 

The original Maturity or accelerated maturity of the Notes as a result of the
exercise of a call or put option shall be extended upon the occurrence of a
Convertibility Event as deemed reasonably necessary by the Agent to enable
Issuer to fulfill its payment obligations under the Notes through the export of
goods during shipment windows designated by the Agent. ”

 

Page 5 of 8



--------------------------------------------------------------------------------

 

“SCHEDULE B

FORM OF NOTE

 

No.:             /2002

 

$... (the “Note Amount”)]

   

 

CARGILL FERTILIZANTES S.A.

 

Issued on             , 2002 (the “Issue Date”)

 

Maturity Date     , 20    

     

Series No.:             /2002

         

 

1. THIS IS TO CERTIFY that the holder hereof, duly registered with the Agent as
a note purchaser (the “Note Purchaser”), to whom this Note was issued for and on
behalf of CARGILL FERTILIZANTES S.A. (the “Issuer”), is entitled to receive on
the above- mentioned Maturity Date the Note Amount specified above upon
presentation and surrender of this Note during normal business hours at the
office of CARGILL FINANCIAL SERVICES INTERNATIONAL, INC. (the “Agent”), at 12700
Whitewater Drive, Minnetonka, MN 55343, by transfer to a United States dollar
account specified by the Note Purchaser.

 

2. Interest shall be payable on the outstanding Note Amount from time to time,
at a rate not higher than the rate approved by the Central Bank of Brazil, at
LIBOR plus a spread of up to 5% p.a. (five percent per annum), the “Interest
Rate”.

 

Interest shall be computed on the actual number of days elapsed using a three
hundred and sixty (360) day year including the first day of an Interest Period
to, but excluding the last day of such Interest Period. Interest shall be paid
on the last day of an Interest Period and on the Maturity date. If amounts due
under this Note are not paid when due, Issuer agrees to pay penalty interest on
demand at a per annum rate equal to the then prevailing Interest Rate plus 2%
calculated from the date such payment was due to, but not including the date of
repayment.

 

2.1. For the purposes of this Note:

 

“Business Day” shall mean any day on which banks are open for business in the
cities of London, New York, and Sao Paulo. In the event any payment to be made
hereunder shall be scheduled for a day that is not a Business Day, such payment
shall be made on the Business Day immediately following such scheduled payment
date.

 

“Call/Put Option” shall mean the option of the Issuer and of the Note Purchaser,
acting through the Agent, at any time during the term of the Note, upon giving
at least four (4) days prior notice to Agent to prepay or receive, as the case
may be, in full, the Principal Amount of the Note then outstanding at par plus
accrued Interest. Upon receipt of such notice the Agent shall notify the Issuer
and/or the Note Purchaser, as the case may be, within one (1) day of receipt of
such notice from the Issuer or Note Purchaser, of the call or put, as the case
may be.

 

Page 6 of 8



--------------------------------------------------------------------------------

“Interest Period” shall mean a first period of not less than 91 days starting on
the Disbursement Date, and further periods as defined in the relevant register
with the Central Bank of Brazil (ROF) relative to this Note and attached hereto
as Exhibit I, provided that:

 

(a) an Interest Period that would otherwise end after the Maturity Date shall
end on the Maturity Date;

 

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period, subject to (a)
above shall be extended to occur on the next succeeding Business Day; and

 

(c) the Interest Period be shorter than the registered one if and when a
Put/Call Option is exercised, in which event the Interest Period shall end on
the date of the Option.

 

“LIBOR” shall mean the rate quoted by the London market, at approximately 11:00
a.m. London time (or as soon thereafter as practicable), on the date of issue of
the Note, reported on the page designated as FPRX in the Reuters system for the
offering of United States Dollar deposits having a term closest to the number of
days in the applicable Interest Period

 

3. All payments in respect of this Note shall be made without set-off,
counterclaim, fees, liabilities or similar deductions, and free and clear of,
and without deduction or withholding for, taxes, levies, duties or charges of
any nature now or hereafter imposed, levied, collected, withheld or assessed in
any jurisdiction through or from which such payments are made or any political
subdivision or taxing authority thereof or therein (“Taxes”). If the Issuer or
any agent thereof (including, but not limited to, the Agent) is required by law
or regulation to make any deduction or withholding for or on account of Taxes,
the Issuer shall pay such additional amounts as shall be necessary in order that
the net amounts received by the Note Purchaser after such deduction or
withholding shall equal the amount which would have been receivable hereunder in
the absence of such deduction or withholding, and as soon as practicable after
the date of any payment of taxes or required deductions, the Issuer will furnish
to the Agent the original or a certified copy of a receipt evidencing payment
thereof.

 

4. CONTINGENT PAYMENT: This Note will be issued with the support of a
Convertibility Support and Escrow Agreement. Upon the occurrence of a default in
payment by the Issuer of the Note, whether at the Note’s original Maturity or at
an accelerated maturity as a result of the exercise of a Call/Put Option, as a
result of a Convertibility Event where a “Convertibility Event” shall mean the
failure of any Governmental Authority of Brazil, as defined in the
Convertibility Support and Escrow Agreement, to approve or permit the exchange
of Reais for U.S. Dollars to repay the Convertibility Enhanced Notes (including,
without limitation, the inability to repay the Note due to the promulgation,
operation or enforcement by any relevant Brazilian Governmental Authority of any
law, act, decree, regulation, ordinance, order, policy or determination or
modification of, or change in the interpretation of any the foregoing, an effect
of which (i) restricts the exchange of Reais for U.S. Dollars, (ii) prevents the
transfer of U.S. Dollars outside of Brazil or (iii) makes U.S. Dollars generally
unavailable

 

Page 7 of 8



--------------------------------------------------------------------------------

in any legal exchange market in Brazil), the Note will be repaid through the
collection of export receivables in an offshore escrow account to be opened and
maintained with an escrow agent.

 

Exclusively upon the occurrence of a Convertibility Event and the receipt of a
written request from the Agent, Issuer will conclude a Convertibility Support
and Escrow Agreement with Cargill Financial Services International, Inc. as the
Escrow Agent on behalf of the Note Purchasers under which agreement the Issuer
unconditionally and irrevocably agrees that the proceeds of its Export
Receivables under an Off-take Contract with a designated buyer will be assigned
and pledged to the Escrow Agent on behalf of the Note Purchasers and will be
paid by the designated buyer to an Escrow Account with the Escrow Agent for
repayment of the Note in accordance with Central Bank’s regulation.

 

The original Maturity or accelerated maturity of the Notes as a result of the
exercise of a Call/Put Option shall be extended upon the occurrence of a
Convertibility Event as deemed reasonably necessary by the Agent to enable
Issuer to fulfill its payment obligations under the Note through the export of
goods during shipment windows designated by the Agent.

 

5. The Note may be sold, transferred or endorsed at any time, or from time to
time by the Note Purchaser, prior to their respective maturity to a new
purchaser, with notice to the Agent, subject to the new Note Purchaser’s
acknowledgement in writing to the Agent, prior to any sale or transfer of the
Note, of its acceptance of the terms and conditions of the Agency Agreement.

 

6. This Note is governed by, and shall be construed in accordance with, the laws
of the State of New York, United States of America.

 

ISSUED AND AUTHENTICATED by CARGILL FINANCIAL SERVICES INTERNATIONAL, INC.
without recourse, warranty or liability and for authentication purposes only.

 

Signed by the Agent for and on behalf of CARGILL FERTILIZANTES S.A. By:        
      Agent

 

Page 8 of 8